DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant's amendment and remarks filed on 05/27/2022 is acknowledged.
Claims 21-28 and 39-41 are pending. 


3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4. Claims 21-28 stand rejected, and claims 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 10864203, 11202782, and 11203637 (all of record).

The grounds of rejection set forth in section 6 of the previous Office action are maintained for the reasons of record.

Applicant’s arguments have been fully considered but have not been found  convincing.

Applicant argues that due to the instant application having the earliest effective filing date relative to the reference patents, the issuance of a patent on the instant application would not result in prolongation of the patent term over and above these patents. 

This is unpersuasive, because prevention of potential unjustified extension of patent rights is not the only rationale behind double patenting rejections.  As stated in the first sentence of section 3 above, prevention of possible harassment by multiple assignees is another goal of double patenting rejections.  See also MPEP 804.02(VI): “These requirements serve to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention.” 

Applicant further asserts that the instant claims are distinct from the claims of the reference patents, because the latter are directed to methods comprising administering the instantly recited anti-PD-1 antibody and additional agents.

In response, administration of additional agents does not alter the identity of the anti-PD-1 antibody utilized by the methods claimed in the reference patents, which anticipates the instant claims. 


5. Claims 21-28 stand rejected, and claims 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16/326467, 16/621342, 16/766803, 16/967840, and 17/099115, published as US 20210275530, 20210147543, 20200368237, 20210040213, and 20210228553 (all of record), respectively.

The grounds of rejection set forth in section 7 of the previous Office action are maintained for the reasons of record.

It is acknowledged that when a provisional nonstatutory double patenting rejection over a later-filed copending application is the only rejection remaining in the subject application, the rejection should be withdrawn to permit the subject application to issue first.  

Since this rejection is not the only rejection remaining in the present application, the rejection is maintained.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


6. Claims 21-28 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 17/513,217 (published as US 20220119524), USSN 17/526,817 (published as US 20220135675), and USSN 17/642,125.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the reference applications, which recite the same anti-PD-1 antibody as recited in the instant claims.  The anti-PD-1 antibody is identified by SEQ ID NOS: 24 and 26 (claim 2 of USSN ‘217 and claim 2 of USSN ‘125), identical to instant SEQ ID NOS: 24 and 26, respectively; or by laboratory designation 317-4B6 (claim 54 of USSN ‘817).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7. Conclusion: no claim is allowed.


8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644